Citation Nr: 0720815	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress syndrome (PTSD) (formerly dysthymic 
disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that granted service connection for PTSD 
(formerly dysthymic disability) and evaluated the condition 
as 50 percent disabling effective December 21, 2004.  The 
veteran perfected a timely appeal of this determination, 
challenging both the evaluation and the effective date.

In August 2005, the RO granted an earlier effective date for 
the grant of service connection for PTSD, making the 
effective date for this determination January 31, 2003.  

In June 2006, the veteran, accompanied by his representative, 
testified before the undersigned Veterans Law Judge at the 
local regional office.  A transcript of these proceedings has 
been associated with the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for an increased rating for his 
service-connected PTSD must be remanded for further action.

In this case, the Board observes that following the RO's 
issuance of the August 2005 Statement of the Case, the 
veteran submitted several statements accompanied by 
additional evidence pertinent to the veteran's claim.  In 
most cases, this new evidence was accompanied by a waiver of 
RO consideration.  However, in March 2006, evidence was 
received that does not appear to have been accompanied by an 
RO waiver, and no Supplemental Statement of the Case was 
issued since that time.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37 
(2005).  

In addition, in statements submitted to the Board by the 
veteran and his representative, the veteran set forth 
arguments indicating that his service-connected PTSD is worse 
than it was at the time of his most recent VA examination in 
February 2005.  Specifically, in statements dated in 
September and November 2006, the veteran's representative 
indicates that the veteran's symptoms have worsened since his 
February 2005 VA examination and that the veteran has 
suicidal ideations, has become more obsessed with the Iraq 
war, is severely depressed, and is completely isolated.  
Treatment records also indicate an exacerbation in his 
symptoms.  Because the veteran has alleged that his condition 
has worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo contemporaneous and 
thorough VA examinations.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In addition, the Board notes that the veteran testified at a 
hearing before the Board that he is receiving disability 
benefits from the Social Security Administration.  The 
veteran's claims file, however, does not contain records 
related to such benefits.  The RO should therefore contact 
the Social Security Administration and take all necessary 
attempts to obtain all records related to this award. 
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).

The record also indicates that the veteran has applied for VA 
Vocational Rehabilitation training.  The veteran's full 
Vocational Rehabilitation and Education (VRE) folder, 
however, is not associated with the claims folder.  In 
addition to information contained in a VRE folder, any report 
regarding infeasibility of training should be obtained.  Such 
records should be obtained and considered in the adjudication 
of the veteran's claim.  

Finally, prior to affording the veteran a new VA examination 
in connection with his claim, the RO should update the 
veteran's claims file with any recent medical records 
relevant to the veteran's claim.  In this regard, the Board 
notes that the veteran testified that he receives ongoing 
treatment for his condition at the Iron Mountain VA Medical 
Center and outpatient clinic, and at the CBOC in Marquette, 
Michigan with a therapist at that facility.  The veteran also 
testified that he was to be afforded inpatient treatment for 
his condition at the TOMA VA Medical Center sometime after 
the June 2006 Board hearing.  Upon remand, therefore, the RO 
should attempt to obtain records from these facilities dated 
since service, and from the Iron Mountain VA Medical Center 
since January 2005.  The veteran should also be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to his claim that have not already been associated 
with the veteran's claims file.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his vision disability since 
service.  This should include medical 
and treatment records from the Iron 
Mountain VA Medical Center and 
outpatient clinic, dated since January 
2005, the CBOC in Marquette, Michigan, 
dated since service, and the TOMA VA 
Medical Center, dated since service.  
The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

3.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected PTSD.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.  The 
examiner should also provide a multi-
axial assessment, including assignment of 
a Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




